Citation Nr: 1019468	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-22 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of anterior fasciotomy, right leg.  

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of anterior fasciotomy, left leg.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1998 to February 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

The Board recognizes the Veteran's contention that she should 
be service-connected for bilateral compartment syndrome 
instead of residuals of anterior fasciotomy.  Although the 
Veteran initially claimed service connection for anterior 
fasciotomies and bilateral compartment syndrome in February 
2001, the issue of entitlement to service connection for 
bilateral compartment syndrome has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over the issue and it is 
referred to the AOJ for appropriate action.  

In April 2010, the Veteran testified before the undersigned 
in a videoconference hearing.  A copy of the hearing 
transcript is of record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although cognizant of the delay that will result, the Board 
finds that a remand is necessary to afford the Veteran a new 
VA examination.  

The record reveals that the Veteran was afforded VA 
examinations in August 2007 and May 2008 in conjunction with 
her appeal.  However, the Board finds that the examination 
reports do not contain the findings necessary to rate the 
Veteran's disabilities.  The Veteran's residuals of anterior 
fasciotomy, right leg and residuals of anterior fasciotomy, 
left leg are rated under Diagnostic Code 5260, for limitation 
of flexion of the leg.  The August 2007 and May 2008 VA 
examination reports do not include range of motion findings 
with respect to the Veteran's legs.  Therefore, the Board 
finds that the Veteran should be re-examined to determine the 
current severity of her disabilities to include documented 
range of motion testing in accordance with the rating 
schedule.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate examination to determine the 
current nature and severity of her 
service-connected residuals of anterior 
fasciotomy, right leg and residuals of 
anterior fasciotomy, left leg.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  All 
appropriate tests and studies, including 
X-rays and passive and active range of 
motion studies in degrees, should be 
conducted in accordance with AMIE 
protocols for evaluating leg disabilities.   
All clinical findings should be reported 
in detail.  

The examiner should note the ranges of 
motion for the left and right legs.  The 
examiner should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, and 
incoordination.  Further, the examiner 
should indicate whether, and to what 
extent, the Veteran experiences functional 
loss during flare-ups of pain and/or 
weakness of her legs (to include with use 
or upon activity) as a result of the 
service-connected disabilities.  To the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion on 
both flexion and extension.

2.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claims.  If 
action remains adverse to the Veteran, 
provide her and her representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond. Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



